DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 17, the phrase "material clearance" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Support for the "material clearance" has been provided by the applicant on pg. 28, Line 32 of the specifications as "an orientation aid for aligning the attachment device relative to the tool basic module", which is how the term will be interpreted and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10Huifu (2013/0008677) in view of Cannaliato (2013/0118767).
Regarding Claim 1, Huifu teaches a tool basic module (Ref. 400, Fig. 1) for use with at least one attachment device (Ref. 200, [0037], Fig. 1), said tool basic module comprising: 
a drive unit (Ref. 400, [0037], Fig. 1); 
a main output shaft (Ref. 416, Fig. 6, [0052]) having a shaft receptacle configured to at least in part receive a main input shaft of the attachment device (Ref. 370, Fig. 11, [0057]); and 
a coupling device (Ref. 400, Fig. 6, [0037]) including: 
a mechanical interface on the main output shaft (Ref. 416, [0052], Fig. 10) configured to mechanically link to the attachment device in terms of drive technology [0052]; and 
wherein the mechanical interface is at least substantially cylindrical (Ref. 416, Fig. 6 shows the mechanical interface is substantially cylindrical) and has a plurality of form-fitting elements (Ref. 500, [0049], Fig.6) disposed uniformly on an external circumference of the mechanical interface (Fig. 6 shows the form fitting elements on an external circumference), the form-fitting elements configured to support a torque of the attachment device.  
Huifu teaches that the shaft receptacle is located on the attachment head while the drive shaft is located on the tool body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft receptacle and drive shaft, as taught by Huifu, with a reversal of parts to have the shaft receptacle on the tool body to drive the rotation of the tool while receiving the input shaft of the attachment head.  MPEP 2144.04 VI. A.  
Huifu fails to explicitly teach wherein the coupling device, taught by Huifu, has an electrical interface configured to transmit at least one of an electric output and an electric current to the attachment device.   Cannaliato teaches a tool basic module with attachable heads and is 
Cannaliato further teaches an electrical interface (Ref. 52, Fig. 3, [0034]) configured to transmit at least one of an electric output and an electric current to the attachment device (Fig. 9 shows the transmission of power and current to the attachment device).  One of ordinary skill in the art would be able to configure the electrical interface, as taught by Cannaliato, into the coupling device, as taught by Huifu. Cannaliato teaches a benefit for the electrical interface to couple to the electrical interface of the tool basic module to attach tool accessories such as an LED to improve visibility of work area [0048].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device, as taught by Huifu, with an electrical interface, as taught by Cannaliato, to attach tool accessories, such as an LED, to improve functionality or work area visability.

Regarding Claim 2, Huifu as modified teaches the limitations of claim 1, as described above, but fails to teach the plurality of form fitting elements including three form-fitting elements disposed offset from one another by 120°. An embodiment of Huifu further teaches wherein the plurality of form-fitting elements includes three form- fitting elements disposed offset from one another by 120° (Ref. 500, [0010], Fig 6, shown above) on the external circumference of the mechanical interface (Fig. 6).


Regarding Claim 3, Huifu as modified teaches the limitations of Claim 1, as described above, and further teaches wherein the mechanical interface has at least one end face extending at least substantially perpendicular (Ref. 470, Fig. 6, [0048]) to the main output shaft, the at least one end face defining a plurality of locking openings (Ref. 492, Fig. 6) configured to receive locking hooks (Ref. 333, [0055], Fig. 11, shown below) of the attachment device. 


    PNG
    media_image1.png
    783
    775
    media_image1.png
    Greyscale

Regarding Claim 4, Huifu as modified teaches the limitations of claim 1, as described above, and Huifu further teaches wherein the mechanical interface has at least one end face extending at least substantially perpendicular (Ref. 470, Fig. 6, [0048]) to the main output shaft, the at least one end face defining three locking openings (Ref. 492, Fig. 6) offset from one another by 90⁰ about the main output shaft. Huifu teaches 4 locking openings offset from one another by 90 and therefore three of four the locking openings are defined to read on the claim.  If the claim is interpreted as only three locking openings it would have been obvious to one of ordinary skill in the art to reduce the number locking openings from four to three if deemed that only three head orientations would satisfy the operator’s needs.

Regarding Claim 5, Huifu as modified teaches the limitations of claim 1, as described above, and Huifu further teaches wherein the mechanical interface has at least one end face extending at least substantially perpendicular (Ref. 470, Fig. 6, [0048]) to the main output shaft, wherein all interface elements of the mechanical interface and/or of the electrical interface and/or the shaft receptacle terminate so as to be at least substantially flush (Ref. 480, Fig. 1 and 10, [0055]) with the end face (As shown by the figures in Huifu, when the mechanical interfaces’ end faces are perpendicular and are substantially flush to one another when connected).  

Regarding Claim 6, Huifu as modified teaches the limitations of claim 1, as described above, and Cannaliato further teaches wherein all interface elements of the mechanical interface and of the electrical interface are at least in part disposed in a plane that intersects the shaft receptacle (Ref. 51&53, Fig. 1&2, [0034]) and runs at least substantially perpendicular to the main output shaft.  

Regarding Claim 7, Huifu as modified teaches the limitations of claim 1, as described above, and Huifu further teaches wherein the shaft receptacle defines a receptacle clearance (Fig. 14) extending along a direction of main extent (Ref. 360, 362) of the main output shaft and which has a diameter of at most 7 mm (Fig. 14).  
The instant application (16/624773) fails to teach the criticality of a receptacle clearance which has a diameter of at most 7mm.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to identify the receptacle clearance, as defined by Huifu, to have a diameter of at most 7mm because it is a design choice to have the diameter be as large or as small as applicant chooses given how much torque is required to be transmitted or speed of the rotation. 

Regarding Claim 8, Huifu as modified teaches the limitations of claim 1, as described above, and Cannaliato further teaches wherein the electrical interface includes two output contact sockets (Ref. 53, [0034], Fig. 1 & 9) of identical type configured to transmit of a high electric output of at least 20 W and/or a high electric current of at least 2 A [0034], and a signal contact socket (Ref. 53, [0034], Fig. 1 & 9, figure 9 shows a controller passing through the contact socket (53) therefore some signal must be carried to the attachment head) configured to transmit a low electric output of at most 4 W and/or a low electric current of at most 1 A [0034].  Cannaliato explains a variety of attachments to the body that require varying power requirements [0045].  Different attachments are require different power requirements.  Certain attachments that require more power such as 20W and 2A and one of ordinary skill in the art would configure the electrical output and current to match the requirements of the attachment.
Therefore, it would have been obvious to one of ordinary skill in the art to configure the electrical interface to power the various attachments.

Regarding Claim 10, Huifu as modified teaches the limitations of claim 1, as described above, and Huifu further teaches wherein the coupling device defines at least one material clearance (Ref. 492 &530, Fig. 8) extending along an assembling direction and configured to receive a material protrusion of the attachment device during assembly of the attachment device.  

Claims 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huifu (2013/0008677) in view of Cannaliato (2013/0118767).
Regarding Claim 11, Huifu teaches an attachment device (Ref. 200, [0037], Fig. 1) for use with a tool basic module A tool basic module (Ref. 400, Fig. 1), said attachment device comprising: 
an operational output (Ref. 290, Fig. 4, [0041]); 
a main input shaft (Ref. 370, Fig. 11, [0057]); and 
a coupling device (Ref. 310, Fig .11, [0053]) including: 
a mechanical interface on a main input shaft (Ref. 370, Fig. 11, [0057]) configured to mechanically linking the main input shaft in terms of drive technology to a main output shaft of the tool basic module; and 
wherein the mechanical interface is at least substantially annular (Ref. 360, Fig. 11) and has a plurality of form-fitting elements (Ref. 333, Fig. 11, [0055]) disposed uniformly on an internal circumference (Fig. 11) of the mechanical interface and are provided for torque support on a mechanical interface of the tool basic module.  
Huifu fails to teach an electrical interface configured to electrically couple to an electrical interface of the tool basic module. Cannaliato teaches a power tool that accommodates interchangeable tool heads (Abstract) and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor in creating a power tool with an easily interchangeable head.  Cannaliato further teaches the concept of an electrical interfaces 
Using the concept taught by Cannaliato, Cannaliato further teaches an electrical interface configured to electrically couple to an electrical interface of the tool basic module (Ref. 51, [0034], Fig. 9). One of ordinary skill in the art would be able to configure the electrical interface, as taught by Cannaliato, into the coupling device, as taught by Huifu.  Cannaliato teaches a benefit for have the electrical interface to couple the electrical interface of the tool basic module to attach tool accessories such as an LED to improve visibility of work area [0048].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic tool module, as taught by Huifu, with a mechanical and an electrical interface on the plane that intersects the shaft receptacle to attach tool accessories, such as an LED, to improve functionality or work area visibility.

Regarding Claim 12, Huifu as modified teaches the limitations of claim 11, as described above, but fails to teach the plurality of form fitting elements including three form-fitting elements disposed offset from one another by 120°. An embodiment of Huifu further teaches wherein the plurality of form-fitting elements includes three form- fitting elements disposed offset from one another by 120° (Ref. 500, [0010], Fig 6, shown above) on the internal circumference of the mechanical interface (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool body, as taught by Huifu, with the three form fitting elements offset from one another by 120⁰, as taught by the Huifu embodiment, to provide easy attachment of various head attachments [0007].

Regarding Claim 13, Huifu as modified teaches the limitations of claim 11, as described above, and Huifu further teaches wherein the mechanical interface has a plurality of locking hooks (Ref. 332, [0055], Fig. 11) configured to engage in locking openings (Ref. 510, Fig. 6, [0055]) of the mechanical interface of the tool basic module (Fig. 6).  

Regarding Claim 14, Huifu as modified teaches the limitations of claim 11, as described above, and Huifu further teaches wherein the mechanical interface has three locking hooks (Ref. 332, [0055], Fig. 11) disposed offset from one another by 90⁰ about the main input shaft.  Huifu teaches 4 locking openings offset from one another by 90 therefore three of four the locking hooks are defined to read on the claim.  If the claim is interpreted as only three locking hooks it would have been obvious to one of ordinary skill in the art to reduce the number locking hooks from four to three because four locking orientations would still be applicable.


Regarding Claim 15, Huifu as modified teaches the limitations of claim 11, as described above, and Cannaliato further teaches wherein the electrical interface includes two output contact sockets (Ref. 53, [0034], Fig. 1 & 9) of identical type configured to transmit of a high electric output of at least 20 W and/or a high electric current of at least 2 A [0034], and a signal contact socket (Ref. 53, [0034], Fig. 1 & 9) configured to transmit a low electric output of at most 4 W and/or a low electric current of at most 1 A [0034].  Cannaliato explains a variety of attachments to the body that require varying power requirements [0045].  Different attachments are require different power requirements.  Certain attachments require more power such as 20W and 2A and one of ordinary skill in the art would configure the electrical output and current to match the requirements of the attachment.


Regarding Claim 17, Huifu in view of Cannaliato teaches the limitations of Claim 11, as described above, and Huifu further teaches wherein the coupling device defines at least one material clearance (Ref. 492, Ref. 530, Fig. 8) extending along an assembling direction and configured to receive a material protrusion of the attachment device during assembly of the attachment device.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huifu (2013/0008677) in view of Cannaliato (2013/0118767).
Regarding Claim 18, Huifu teaches a hand-held power tool system (Ref. 100, [0037], Fig. 1) comprising: 
a tool basic module (Ref. 400, Fig. 1) comprising: 
a drive unit (Ref. 400, [0037], Fig. 1); 
a main output shaft (Ref. 416, Fig. 6, [0052])  having a shaft receptacle; and 
a first coupling device (Ref. 400, Fig. 6, [0037]) including: 
-6-a first mechanical interface on the main output shaft (Ref. 416, [0052], Fig. 10), the first mechanical interface being at least substantially cylindrical (Ref. 416, Fig. 6 shows the mechanical interface is substantially cylindrical)  and having a plurality of first form-fitting elements (Ref. 500, [0049], Fig.6)  disposed uniformly on an external circumference of the first mechanical interface (Fig. 6 shows the form fitting elements on an external circumference); and 
at least one attachment device (Ref. 200, [0037], Fig. 1)  comprising: 
an operational output (Ref. 290, Fig. 4, [0041]); 

a second coupling device (Ref. 310, Fig .11, [0053]) including: 
a second mechanical interface on the main input shaft (Ref. 370, Fig. 11, [0057]) configured to mechanically link the main input shaft in terms of drive technology to the main output shaft of the tool basic module, the second mechanical interface being at least substantially annular (Ref. 360, Fig. 11) and having a second plurality of form-fitting elements (Ref. 332, Fig. 11, [0055])  disposed uniformly on an internal circumference of the second mechanical interface (Fig. 11) and are configured for torque support on the first mechanical interface of the tool basic module. 
Huifu fails to teach a first and second electrical interface configured to couple and transmit electric output and input. Cannaliato teaches a tool basic module with attachable heads and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor in creating a tool with easily interchangeable head.  Cannaliato further teaches the concept of an electrical interfaces disposed on the coupling device (See response to arguments below) showing it is old and well known within the art to have an electrical interface on the coupling device of the tool with attachment heads.  
Using the concept taught by Cannaliato, Cannaliato further teaches a first electrical interface (Ref. 53, [0034], Fig. 9) configured to transmit at least one of an electric output and an electric current (Fig. 9) and a second electrical (Ref. 51, [0034], Fig. 9) interface configured to electrically couple to the first electrical interface of the tool basic module (Fig. 9).  One of ordinary skill in the art would be able to configure the electrical interface, as taught by Cannaliato, into the coupling device, as taught by Huifu. Cannaliato teaches a benefit for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling device, as taught by Huifu, with a first and second electrical interface, as taught by Cannaliato, to attach tool accessories, such as an LED, to improve functionality or work area visability.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Please reference past action for reasons for indicating allowable subject matter. 

Response to Arguments
Applicant's arguments filed 11 November, 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant has amended claim 1 to recite “an electrical interface configured to transmit at least one of an electric output and an electric current to the attachment device” and argues the reference Huifu (2013/0008677) fails to disclose a coupling device with an electrical interface that transmits electric output or electric current to an attachment device.  Examiner has applied reference Cannaliato (2013/0118767) to teach the concept of an electrical interface disposed on the coupling device as set forth in the 103 rejection above.  Cannaliato shows that it is old and well known in the art to have an electrical connection between the body and the attachment heads of a tool.  One of ordinary skill in the art would, when given the 

Regarding Claim 4, Applicant’s arguments, see page 11 paragraph 1, filed 11 November, 2021, with respect to the modification of the number of locking tabs have been fully considered and are not persuasive.  However, upon further review and consideration, examiner notes that the reference Huifu still meets the limitations of the claim 4 as set forth in the 103 rejection above.  Applicant does not specifically claim only three locking openings and therefore Huifu possessing four locking openings inherently possesses three.  If the claim is interpreted as requiring only three locking openings, it would have been obvious to one of ordinary skill in the art to reduce the number locking openings from four to three if deemed that only three head orientations would satisfy the operator’s needs. Likewise it would have been obvious to increase the number of openings to 5 or 6 if more orientations were deemed desirable for the operator’s needs.  By increasing the number of locking positions it would increase versatility, but by decreasing number of locking positions is would simplify the locking mechanism. 

Regarding Claim 7, Applicant's arguments are cited “Consequently, the range recited in claim 7 is not an obvious design choice.  Accordingly, for at least this additional reason, claim 7 is patentable over the cited art.” have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection and that the instant application (16/624773) fails to teach the criticality of a 7mm diameter.  “a diameter of at most 7mm” is a design choice to have the diameter be as large or as small as applicant chooses given how much torque is required to be transmitted or speed of the rotation.   

Regarding Claim 6, Applicant’s arguments are cited “Adding an electrical connector,…, would destroy the rotational symmetry of the Huifu interface, thereby preventing the tool from being used with attachments at different orientations” have been fully considered but are not persuasive. Upon further review and consideration, examiner maintains that reference Cannaliato still meets the limitations of the claim 6 as set forth in the 103 rejection above. Cannaliato shows that it is old and well known in the art to have an electrical connection between the body and the attachment heads of a tool.  One of ordinary skill in the art would, when given the suggestion and teachings of Huifu and Cannaliato, would be able to configure the electrical interface to work with one or multiple orientations thereby maintaining rotational symmetry.   

Regarding Claim 8, Applicant’s arguments are cited and “Cannaliato reference does not disclose that any of the three connectors is a signal contact” and “Cannaliato’s configuration does not contemplate a power output of at least 20W” have been fully considered but are not persuasive.  Applicant has further amended claim 8 to state the specific power output and current.  Upon further review and consideration, examiner respectfully maintains that reference Cannaliato still meets the limitations of the claim 6 as set forth in the 103 rejection above.  As seen in figure 9, the controller is sending some signal to the accessory through the electrical contacts thereby having a signal line.  Cannaliato further describes that a variety of attachments can be configured to the body [0045].  Different attachments are require different power requirements.  Therefore, one of ordinary skill in the art would be able to configure the electrical output and current to match the requirements of the attachment if 20W and 2A were needed.  
Regarding Claim 10 and 17, Applicant’s arguments are cited “the words after the phrase “material clearance” are part of the claim, and are therefore part of the claimed invention” have been 

Examiner respectfully acknowledges applicants decline to amend claims 9 and 16 into the independent at this time.  Please see past action for indication of allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Numbers, Driessen (2002/0020539), Liao (2004/0029508), Lau (2011/0272172), Keuhne (2013/0020106), and Burns (2013/0048711), describes power tools with a main tool body and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor in creating a power tool with an easily interchangeable head.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723